DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on June 25, 2019, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on August 27, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Specification
The disclosure is objected to because of the following informalities: the related serial number the related application set forth in the background of the invention should be provided.
Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract of enabling a person to request data to a second computer system housing a desired data in without significantly more.
At step 1, claim 1 recites a method, it is a process, which is a statutory category of invention.
A step 2A prong one, the claim recites “receiving a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string; wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generating a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code;
based on the particular instance of tokenized code, generating: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the 
As relevant here, the guidance explains that mental processes include “concepts performed in the human mind,” such as “an observation, evaluation, judgement, or opinion.” 2019 Revised Guidance, 84 Fed. Reg. at 52.
At step 2A, prong one, the each limitations of claim 1, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper, Specifically, the claim limitations are directed to (i) receiving a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string; wherein the particular string corresponds to a particular expanded string (as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is noting in the claim element precludes the step from practically being performed in the mind, For example “receiving” in the context of this claim encompasses “collecting and manipulating information for evaluation and judgement”); (ii) based on the particular instance of compact code, generating a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code (as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is noting in the claim element precludes the step from practically being performed in the mind, For example “generating” in the context of this claim encompasses “analyzing information using evaluation  and judgement”); (iii) based on the particular instance 
Specifically, “collecting information, analyzing it, and displaying certain results of the collection and analysis” are “abstract idea processes,” and “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes (see original disclosure para. [0028] and [0067]).

This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements "causing the database server to execute the particular instance of expanded code". Such claimed elements is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component; it does not add a meaningful limitation to the method, and are extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Such database and server are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the used to perform the computer component as a tool. The claim is directed to an abstract idea.
.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “generating a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code; wherein generating the hash-
Specifically, “collecting information, analyzing it, and displaying certain results of the collection and analysis” are “abstract idea processes,” and “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes (see original disclosure para. [0028] and [0067]).

At step 1, claim 11 recites a computer readable medium, it is an article of manufacture, which is a statutory category of invention.
A step 2A prong one, the claim recites “receiving a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string; wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generating a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, 
based on the particular instance of tokenized code, generating: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the particular expanded string, and at least a second occurrence of the particular string is not expanded to the particular expanded string.
As relevant here, the guidance explains that mental processes include “concepts performed in the human mind,” such as “an observation, evaluation, judgement, or opinion.” 2019 Revised Guidance, 84 Fed. Reg. at 52.
At step 2A, prong one, the each limitations of claim 11, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper, Specifically, the claim limitations are directed to (i) receiving a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string; wherein the particular string corresponds to a particular expanded string (as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is noting in the claim element precludes the step from practically being performed in the mind, For example “receiving” in the context of this claim encompasses “collecting and manipulating information 
Specifically, “collecting information, analyzing it, and displaying certain results of the collection and analysis” are “abstract idea processes,” and “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes (see original disclosure para. [0028] and [0067]).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements " readable storage”, “processor”, and “causing the database server to execute the particular instance of expanded code". Such claimed elements is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component; it does not add a meaningful limitation to the method, and are extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Such database and server are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)). Even when viewed in combination, the additional elements in this claim do no more than automate the 
.
Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
22 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “generating a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code; wherein generating the hash-value-to-expanded-code index includes: generating a hash value by applying the hash function to the particular instance of partially-expanded code; and indexing the particular instance of expanded code, in the hash-value-to-expanded- code index, based on the hash value”, which elaborates in the abstract idea of a human analyzing data (as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is noting in the claim element precludes the step from practically being performed in the mind, For example “generating: a particular instance of partially-expanded code” in the context of this claim encompasses “analyzing information using evaluation and judgement”), and therefore, does not amount to significantly more than the abstract idea.
Specifically, “collecting information, analyzing it, and displaying certain results of the collection and analysis” are “abstract idea processes,” and “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes (see original disclosure para. [0028] and [0067]).


Claims 3-10 and 13-20 are dependent on claim 2 and includes all the limitations of claim 2. Therefore, claims 3-10 and 13-20 recite the same abstract idea of "a human analyzing data". The additional elements as recited in claims 3-10 and 13-20 are integrated in a practical application that render claims 3-10 and 13-20 eligible under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210152364 (involves in receiving a query having a term that specifies content that has been replaced in a first database with pointers to that content in a second database, and detecting that the term specifies content that has been replaced. The method also involves translating the term into a pointer or set of pointers that correspond to locations of the replaced content in the second database, and submitting the query to the first database).
US 20190288850 and 10,868,674 (involved in accessing two databases. A query with a term that specifies content that is replaced in a first database with pointers to that content in a second database, is received. A detection is made that the term specifies content that is replaced. The term is translated into a pointer or set of pointers that correspond to locations of the replaced content in the second database. The query is submitted to the first database. A determination is 
US 20180307857 and 10,366,247 (involved in storing a plain-text value in a higher-trust database in a first entry identified by the reference value by processors. The reference value is stored in a second entry of a lower-trust database. An instance of the plain-text value stored in or requested to be stored in a third entry in the lower-trust database is selected, where the third entry is a different entry than the first entry. A value associated with or equal to the reference value is stored in response to selecting the instance of the plain-text value stored in or requested to be stored in the third entry in the lower-trust database by the processors).
US 20070198484 and 7,827,523 (involved in receiving a statement e.g. source code, that conforms to syntax rules of a language e.g. extensible query language, supported by a compiler e.g. computer program, where the statement includes constructs. The statement is compiled, where the compiler dynamically loads a plug-in. A code in compiling statements include a particular construct is obtained from the plug-in, where the particular construct is a construct for which support is not provided by a designer of the compiler. The code is used to generate an executable code for the statement).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 2, 2021